U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 April 30, 2014 Via Edgar Transmission United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Wintergreen Fund, Inc. (the “Fund”) 1933 Act Registration File No. 333-124761 1940 Act Registration File No. 811-21764 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April30,2014 and filed electronically as Post-Effective Amendment No.17 to the Fund’s Registration Statement on Form N-1A on April 25, 2014. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/ Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC
